In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00184-CV

BILLY JOE ORTEGA ENRIQUEZ AND               §    On Appeal from County Court at
ALL OCCUPANTS, Appellant                         Law No. 1

                                            §    of Tarrant County (2018-009429-1)
V.
                                            §    February 13, 2020
CAPITAL PLUS FINANCIAL, LLC,
Appellee                                    §    Opinion by Justice Birdwell



                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Billy Joe Ortega Enriquez and All

Occupants shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell